                                            Case 3:20-cv-03913-SI Document 29 Filed 06/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     RALPH DUDLEY,                                        Case No. 20-cv-03913-SI
                                   9                     Plaintiff,                           AND ALL RELATED CASES
                                  10              v.                                          ORDER DENYING PLAINTIFFS’
                                                                                              MOTIONS FOR SHORTENED TIME;
                                  11     GLAXOSMITHKLINE LLC, et al.,                         SCHEDULING ORDER
                                  12                     Defendants.                          Re: Dkt. No. 19
Northern District of California
 United States District Court




                                  13

                                  14          In an order filed June 22, 2020, the Court found this case related to 39 other cases pending

                                  15   in this District. All of the related cases were originally filed in state court and removed to this Court

                                  16   on June 15, 2020 by defendants. In all of the cases, defendants have filed motions to stay pending

                                  17   transfer to the MDL, and plaintiffs have filed motions to remand to state court. In many of the cases,

                                  18   plaintiffs have also filed motions to shorten time on the motions for remand.1 The motions to

                                  19   transfer, for remand, and for shortened time are substantially similar in the related cases.

                                  20          The Court finds that it is in the interest of judicial efficiency to consider the motions to

                                  21   remand and the motions for stay at the same time. Accordingly, the Court DENIES all pending

                                  22   motions for shortened time in all of the related cases. In all cases, the motions for remand shall

                                  23   be heard on July 24 along with the motions for stay. The oppositions to the motions shall be

                                  24   filed no later than July 2, and replies shall be filed no later than July 10. The Court encourages

                                  25   the parties to file joint or consolidated briefs rather than separate briefing in each of the 40

                                  26   cases. The parties shall re-notice the pending motions for this Court’s July 24 calendar at 10:00

                                  27
                                              1
                                  28             The Court is aware that prior to the filing of the related case order, some of the motions
                                       for shortened time have been denied.
                                            Case 3:20-cv-03913-SI Document 29 Filed 06/23/20 Page 2 of 2




                                   1   a.m. At the July 24 hearing, the Court will set a schedule for an initial case management conference

                                   2   or further proceedings as necessary.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 23, 2020                         ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
